SUAREZ, J.
Lawrence Molina appeals the Florida Unemployment Appeals Commission’s (“UAC”) dismissal of his late-filed appeal of the referee’s decision. We affirm the dismissal.
A referee’s decision is final unless a review is initiated within twenty days after the date of mailing of the notice of the referee’s decision. § 443.151(4)(b)5, Fla. Stat. (2005). If an application for review is not timely filed, it must be dismissed by the commission for lack of jurisdiction. Fla. Admin. Code R. 60BB-7.006. Molina does not dispute that he timely received the referee’s decision and that it notified him of his right to appeal his claim for unemployment compensation within twenty days. Nor does he dispute that his application for review was not filed within the twenty day requirement. As Molina’s notice of initiation was not timely filed, UAC does not have jurisdiction to hear this matter on the merits. Espinosa v. Cableoptics, 807 So.2d 195 (Fla. 3d DCA 2002). For this reason, we affirm the dismissal of the appeal.
Affirmed.